DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4, 6, 9-21 are drawn to a method of treating a disease associated with a decreased level of glucose in a central nervous system of a subject by administering a composition comprising L-serine, wherein the disease is hypoglycemia, classified in A61K 31/198.

II.	Claims 1-3, 5-8, 10-21 are drawn to a method of treating a disease associated with a decreased level of glucose in a central nervous system of a subject by administering a composition comprising L-serine, wherein the disease is diabetes, classified in A61K 31/198.

III.	Claims 1-3, 6, 9-21 are drawn to a method of treating a disease associated with a decreased level of glucose in a central nervous system of a subject by administering a composition comprising L-serine, wherein the disease is GLUT1, GLUT2, or GLUT3 deficiency syndrome, classified in A61K 31/198.

IV.	Claims 1-3, 6, 9-21 are drawn to a method of treating a disease associated with a decreased level of glucose in a central nervous system of a subject by administering a composition comprising L-serine, wherein the disease is epilepsy, classified in A61K 31/198.

V.	Claims 1-3, 6, 9-21 are drawn to a method of treating a disease associated with a decreased level of glucose in a central nervous system of a subject by administering a composition comprising L-serine, wherein the disease is post-operative cognitive dysfunction, Mild Cognitive Impairment, or chemotherapy-induced cognitive dysfunction, classified in A61K 31/198.

.	Claims 1-3, 6, 9-21 are drawn to a method of treating a disease associated with a decreased level of glucose in a central nervous system of a subject by administering a composition comprising L-serine, wherein the disease is glucose-6-phosphate dehydrogenase deficiency, classified in A61K 31/198.

VII.	Claims 1-3, 6, 9-21 are drawn to a method of treating a disease associated with a decreased level of glucose in a central nervous system of a subject by administering a composition comprising L-serine, wherein the disease is SGLT1 or SGLT2 deficiency, classified in A61K 31/198.

VIII.	Claims 1-3, 6, 9-21 are drawn to a method of treating a disease associated with a decreased level of glucose in a central nervous system of a subject by administering a composition comprising L-serine, wherein the disease is Fanconi-Bickel syndrome, classified in A61K 31/198.

IX.	Claims 1-3, 6, 9-21 are drawn to a method of treating a disease associated with a decreased level of glucose in a central nervous system of a subject by administering a composition comprising L-serine, wherein the disease is glucose-galactose malabsorption syndrome, classified in A61K 31/198.

X.	Claims 1-3, 6, 9-21 are drawn to a method of treating a disease associated with a decreased level of glucose in a central nervous system of a subject by administering a composition comprising L-serine, wherein the disease is aldose A deficiency, classified in A61K 31/198.

XI.	Claims 1-3, 6, 9-21 are drawn to a method of treating a disease associated with a decreased level of glucose in a central nervous system of a subject by administering a composition comprising L-serine, wherein the disease is Down’s syndrome, classified in A61K 31/198.

XII.	Claims 1-3, 6, 9-21 are drawn to a method of treating a disease associated with a decreased level of glucose in a central nervous system of a subject by administering a composition comprising L-serine, wherein the disease is alcoholism, classified in A61K 31/198.

XIII.	Claims 1-3, 6, 9-21 are drawn to a method of treating a disease associated with a decreased level of glucose in a central nervous system of a subject by administering a composition comprising L-serine, wherein the disease is hepatitis, classified in A61K 31/198.

.	Claims 1-3, 6, 9-21 are drawn to a method of treating a disease associated with a decreased level of glucose in a central nervous system of a subject by administering a composition comprising L-serine, wherein the disease is anorexia, classified in A61K 31/198.

XV.	Claims 1-3, 6, 9-21 are drawn to a method of treating a disease associated with a decreased level of glucose in a central nervous system of a subject by administering a composition comprising L-serine, wherein the disease is insulinoma, classified in A61K 31/198.

XVI.	Claims 1-3, 6, 9-21 are drawn to a method of treating a disease associated with a decreased level of glucose in a central nervous system of a subject by administering a composition comprising L-serine, wherein the disease is attention deficit hyperactivity disorder, classified in A61K 31/198.

The inventions are distinct, each from the other because of the following reasons:
Inventions I-XVI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case the different inventions are drawn to patentably distinct diseases, having different etiologies, symptoms, and treatment regimens.  The search for one will not lead to the search of the other.  Because these inventions are distinct for the reasons given above and the search required for one invention is not required for another, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
A telephone call to the attorney is not required where: 1) the restriction requirement is complex; 2) the application is being prosecuted pro se; or 3) the examiner knows from past experience that a telephone election will not be made (MPEP § 812.01).  Therefore, since this restriction requirement is considered complex, a call to the attorney for telephone election was not made.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S Chong whose telephone number is (571)272-8513.  The examiner can normally be reached on Monday to Friday: 9-5 EST6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/YONG S. CHONG/
Primary Examiner, Art Unit 1627

YSC